Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Mondee Stracener, Appellant                           Appeal from the 115th District Court of
                                                      Upshur County, Texas (Tr. Ct. No. 135-06).
No. 06-14-00079-CV        v.                          Opinion delivered by Justice Burgess, Chief
                                                      Justice Morriss and Justice Moseley
Doug Stracener, Bernice L. Stracener and              participating.
Joey Keith Stracener, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Mondee Stracener, pay all costs of this appeal.




                                                      RENDERED JULY 24, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk